DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 7/31/20.  These drawings are objected to.
The drawings are objected to because Figures 1-23 are titled improperly because the titles of each figure should be clear and concise and the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Sheets 1-10 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the drawing sheet numbering must be larger than the numbers used as reference characters to avoid confusion. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mode selection means” of claim 44; the “means for determining which of the three heatable stylings .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) fail to recite any function.  Such claim limitation(s) is/are: “power means” in claim 31.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating means” in claim 43 (Page 8 of applicant’s disclosure indicates this can be “an electrical heating element” and any known equivalents thereof; “biasing means” of claim 46 (Page 10 of applicant’s disclosure indicates this can be a “spring”) and any known equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 32-45 and 47-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32: recites “wherein the elongate components comprises a first elongate arm and a second elongate arm and wherein the first elongate arm and the second elongate arm each comprise a first styling part, a second styling part, and a handle”; however, this claim depends from claim 31, which already sets forth “each elongate component comprising a styling part and a handle”. Based on applicant’s disclosure, there are only a first and a second styling part not four styling parts; additionally, there are only two handle parts and not four. The wording of claim 32 is confusing because it appears to be reiterating limitations already set forth in claim 31, making it unclear how many styling parts, elongate members, and handles are being claimed. For examination purposes, the claim will be treated as omitting the language already presented in claim 31. It is also unclear what is meant by “the first styling part of the first elongate arm is correspondingly located to the first styling part of the second elongate arm, the second styling part of the first elongate arm is correspondingly located to the second styling part of the second elongate arm and the handle of the first elongate arm is correspondingly located to the handle of the second elongate arm”. It is unclear what the language “correspondingly located” is supposed to mean. Clarification or correction is requested.  
Claim 36: recites “an interior styling surface”; however, this claim depends indirectly from claim 32, which already sets forth “a first styling part and a second styling part” on each elongate arm and based on applicant’s disclosure, the second styling part would have to be either the interior or exterior styling surface making it unclear how many styling surfaces are being claimed. clarification or correction is requested.  
Claim 38: recites “an elongate component of the hair styling apparatus” without clearly referring bac to the already recited “at least two elongate components” making it unclear how many elongate components are being claimed. Clarification or correction is requested.  
Claim 42: recites “at least one elongate component” without clearly referring back to the previously recited “at least two elongate components”. Clarification or correction is requested.  
Claim 43: recites “the hair styling apparatus further comprising a heat control means”; however, the disclosure does not clearly set forth what structure this is supposed to imply/mean making the metes and bounds of the claims impossible to determine. Clarification or correction is requested.  
Claim 44: recites “mode selection means comprising means for determining which of the three heatable styling surfaces are to be heated”; however, applicant’s disclosure does not set forth what structure the “mode selection means” or the “means for determining which of the three heatable styling surfaces are to be heated” making it impossible to determine the metes and bounds of the claim. Clarification or correction is requested.  
Claim 45: recites “a safety means to prevent the user’s hand from moving from the handle to the styling part in use”; however, this feature is not discussed in applicant’s disclosure nor is it illustrated making it impossible to determine what structure(s) this language is meant to imply and making the metes and bounds of the claims unclear. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-50, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCambridge (US 6920886) in view of Barton (US 20110259356).
Claim 31: McCambridge discloses a hair styling apparatus (10) with a plurality of modes (Col 1, 52-67) for styling hair in a variety of fashions including straightening and curling depending on where a user places the hair, the apparatus comprising: at least two elongate components (36+16 & 38+18) pivotally coupled about a hinge joint (32, Fig 4), the at least two elongate components pivotally movable about the joint between an extended position (see Fig 4) and a closed position (see Fig 2); each elongate component comprising a styling part (16 & 18) and a handle (36 & 38) wherein the styling parts are located along a portion of the elongate components proximal to one free distal end of the elongate components and wherein the handles are located along a portion of the elongate components proximal the opposite end of the elongate components (see Figs 1-4). The hair styling apparatus further comprising a clamp (64) coupled to one of the elongate components (see Figs 2 & 4), the clamp being movable between a first open position (see Fig 6) and a second closed position (see Figs 2 & 4) and a power means (62). McCambridge further indicates that the styling parts can have any shape (Col 3, 14-30) and discloses the invention essentially as claimed except for the styling parts tapering along their entire lengths. 
Barton, however, teaches a hair styling apparatus (1) with a pair of elongate components hinged (11) together at a handle end (19 & 15) with the handles each carrying a styling part (13 & 17) with each styling part tapering along the entirety of its length in order to allow a user to vary the diameter and tightness of the curls created [0009]. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the styling parts of McCambridge by providing them with the conical tapered shape along their entire lengths in view of Barton in order to allow a user to make curls of different diameter of tightness when using the device as a curling iron. 
Claim 32: Modified McCambridge discloses the hair styling apparatus of claim 31 and McCambridge further discloses each of the elongate components being in the form of an arm (see Figs 1-4) and each of the styling parts having an interior surface (42) that can constitute a second styling part and a convex exterior surface (44) that can constitute a first styling part and the second styling part face each other, which as best understood is what is meant by “correspondingly located” while the first styling parts work together to form a curling mandrel (see Figs 1-4). The handle is formed by the handle portions of the first and second arms that form the two elongate components, which as best understood is what is meant by “the handle of the first arm is correspondingly located to the handle of the second arm”. 
Claims 33-35: Modified McCambridge discloses the hair styling apparatus of claim 32 and McCambridge further discloses the first styling parts formed by the convex exterior surface (44) of each of the styling parts combining to form an outer styling surface in the form of a curling mandrel (see Figs 1-4). The proposed modification is to make these styling parts conical outer styling such that they taper along their entire length as taught by Barton, so the proposed modification teaches the outer styling surface being generally conical in shape and this shape being formed by the first and second elongate arms each being hemi-conical in shape as claimed. 
Claims 36-37: Modified McCambridge discloses the hair styling apparatus of claim 33 and McCambridge further discloses each styling part having an interior styling surface (42, Fig 4) defined by opposing flat interior surfaces of the at least two elongate components (see Fig 4). The proposed modification is to provide the styling parts of McCambridge of conical shape where the width of the plates tapers proportionally with the width of the styling parts along the lengths of their respective arms. 
Claims 38-39: Modified McCambridge discloses the hair styling apparatus of claim 32 and McCambridge further discloses the clamp (64) comprising an actuating lever (72) pivotally (70) coupled to one of the at least two elongate arms of the apparatus proximal to the first styling parts (see Figs 1-4). 
Claim 40: Modified McCambridge discloses the hair styling apparatus of claim 38 and McCambridge further discloses the clamp including an elongate plate (66) corresponding in shape and length to the outer styling surface of the hair styling apparatus (see Figs 1-4). 
Claim 41: Modified McCambridge discloses the hair styling apparatus of claim 40 and the proposed modification is to provide the styling parts and its corresponding clamp of conical shape as taught by Barton, so the proposed modification would result in the elongate plate of the clamp also being a hemi-conical plate because it would take on the same shape as the styling parts with the proposed modification. 
Claim 42: Modified McCambridge discloses the hair styling apparatus of claim 31 and McCambridge further discloses the clamp (64) being biased by a torsion spring (76) towards one of the elongate components (see Figs 2-3). 
Claims 43-44: Modified McCambridge discloses the hair styling apparatus of claim 36 and McCambridge further discloses the apparatus including a heating means (Col 1, 52-60 & Col 3, 20-31) powered by the power cord (62) and a power switch (60) forming a heat control means controlling the temperature of the heating means which is directly proportional to the temperature the outer styling surface reaches and this heat control means constitutes a “mode selection means” because it is used to select the on or off mode (Col 3, 50-60) of the heaters and thereby determines whether the styling surfaces are heated or not. 
Claim 45: Modified McCambridge discloses the hair styling apparatus of claim 31 and McCambridge further discloses the clamp including a cap (74) on a lever (72) of the clamp and as best understood this would prevent a user’s hand from moving from the handle to the styling part in use because it projects from the handle vertically and so as best understood this constitutes “a safety means”. Note that applicant’s own disclosure does not illustrate or discuss what structure this is supposed to mean. 
Claim 46: Modified McCambridge discloses the hair styling apparatus of claim 31 and McCambridge further discloses an elongate component biasing means (40, Fig 4) for biasing the elongate components apart (see Fig 4). 
Claim 47: Modified McCambridge discloses the hair styling apparatus of claim 44 and McCambridge further discloses the apparatus including a lock (50) operable to lock the elongate components together (see Fig 1; Col 3, 32-50). 
Claims 48-50: Modified McCambridge discloses the hair styling apparatus of claim 47 and further discloses the lock including a lock button (52) for releasing or not releasing the lock and discloses that the styling parts can be heated when the lock is in the locked or unlocked positions thereby allowing the device to be used to straighten or curl hair using a single device. Modified McCambridge discloses the invention essentially as claimed except for the lock button and mode selection means being formed as a single button instead of two buttons. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified McCambridge by providing a single button for actuating the lock and the power/mode selection means, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04(V)(B). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/YOGESH P PATEL/Primary Examiner, Art Unit 3772